Citation Nr: 1719052	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.   Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety and depression.

2.   Entitlement to service connection for tinnitus.

3.   Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Army from August 1968 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing has been associated with the claims file.

The Board notes that additional evidence has been associated with the claims file since the last issuance of the statement of the case (SOC).  In March 2017, the Veteran indicated that he would like to waive his right to have his case remanded to the AOJ for review of the additional evidence.  Therefore, these issues are properly before the Board. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   In September 2016, prior to the promulgation of a decision, the Veteran on the record at the Board hearing, withdrew his appeal from the denial of his claim for entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.   Resolving all reasonable doubt in favor of the Veteran, tinnitus had its onset during service and has continued to present.


CONCLUSIONS OF LAW

1.   The criteria for withdrawal of the appeal of the denial of the claim for entitlement to a rating in excess of 50 percent for PTSD are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.   The criteria for entitlement to service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

At the beginning of the September 2016 Board hearing, the Veteran indicated that he was withdrawing his appeal for entitlement to a rating in excess of 50 percent for PTSD.  See Board Hearing Transcript, at 2. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

As this appeal was withdrawn on the record at a hearing, the Board does not have jurisdiction over it and it is therefore dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204. 

II.  VA's Duty to Notify and Assist

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims (Court) has held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Tinnitus

The Veteran contends that he has tinnitus as a result of his exposure to noise during service.  He contends that he was exposed to ear trauma through combat as well as rocket and mortar attacks on his base and as a result, he has had tinnitus from the time of his service in the Army to date.

Facts & Analysis

The Veteran served from August 1968 to March 1971.  His military occupational specialty was a supply specialist.  See DD214.  His service treatment records reflect no complaints, findings, or diagnosis of tinnitus during service.

The Veteran was diagnosed with bilateral tinnitus during his September 2010 VA audiological examination.  He has asserted that be was exposed to mortars, gunfire, and M-16's on active duty.  Therefore, the evidence demonstrates a present disability and in-service injury.  Thus, the first and second elements of service connection are met.

The remaining question therefore becomes whether there is a so-called "nexus" between the Veteran's diagnosed tinnitus and active duty service.  

The Veteran has asserted that he has had ringing in his ears since service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran is competent to report the events that occurred during service, as well as the onset and nature of his tinnitus symptoms, because this requires only personal knowledge as it comes to him through his senses.  See e.g. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  At his Board hearing, the Veteran asserted that after getting "rocketed and mortared," he would experience ringing in his ears and he has experienced this ringing since service.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. At 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible.  The Veteran was exposed to in-service noise exposure during combat and has testified that he has not experienced this type of acoustic trauma post-service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  There is no evidence of record that contradict his statements.  The Board acknowledges that on VA examination in September 2010, the Veteran did not provide a date of onset.  However, throughout the appeal period, the Veteran has consistently asserted that his tinnitus has existed since service and has continued to present.  

In sum, the Veteran has provided competent and credible evidence that he has essentially had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Hayes v. Brown, 5 Vet. App. 60 (1993).  These statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra. 

The Board acknowledges that in the September 2010 opinion, the VA audiologist found that the Veteran's tinnitus was less likely than not caused by or a result of noise exposure during military service because the Veteran's discharge examination revealed normal hearing and the Veteran worked in noise for 34 years following discharge from service.  However, as discussed below, when proffering this opinion, the VA examiner failed to consider the Veteran's credible and competent statements that he experienced tinnitus in service and has continued to experience it and that he wore hearing protection at work post-service.  Inasmuch as the examiner did not consider all the pertinent lay evidence, the Board must find that this opinion lacks probative value.  See, e.g., Hayes, supra, at 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board.)  This opinion is therefore afforded little, if any, probative weight. 

Given the competent and credible statements of record asserting constant tinnitus since service, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to a rating in excess of 50 percent for PTSD is dismissed.

Entitlement to service connection for tinnitus is granted.



REMAND

A remand is required in this case to address the issue of entitlement to service connection for bilateral hearing loss.  Although the additional delay is regrettable, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded due process.

The Veteran was afforded a VA examination for his bilateral hearing loss in September 2010.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of noise exposure during military service because his discharge examination revealed normal hearing and the Veteran worked in noise for 34 years following discharge from service.

During his VA examination, the Veteran reported using hearing protection at his job.  Additionally, at his September 2016 hearing, the Veteran clarified that right after service in September 1971, he began to work in a factory.  In 1974, the factory instituted a requirement that employees wear ear protection.  Specifically, he was required to wear earmuffs and "soft plugs" and would be written up if he did not do so.

Thus, because the examiner did not consider the Veteran's lay statements concerning the use of hearing protection post-service, the Board finds that the September 2010 VA examination is inadequate and remand is necessary for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the September 2010 VA examiner.  If the examiner is not available, another appropriate physician must provide the opinion.  The electronic claims file must be made available to the examiner.

The examiner must review the evidence of record, with attention to the service treatment records, post-service medical evidence, the Veteran's statements that he was exposed to ear trauma through combat as well as rocket and mortar attacks on his base, and the Veteran's ex wife's statement that she noticed the Veteran had hearing problems right after his discharge from service. 

The examiner must provide an opinion as to whether any degree of the Veteran's hearing loss is related to his active service, to include in-service noise exposure. 

In rendering the opinion, the examiner must be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The addendum report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner corrective procedures must be implemented. 

4.  After the above development has been completed and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim must be re-adjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


